UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1673




MIREILLE ESSONG ENGOULOU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-317-657)


Submitted:   March 12, 2008                 Decided:   April 4, 2008


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, David Schor,
Trial Attorney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mireille    Essong    Engoulou,     a   native    and     citizen    of

Cameroon,   petitions    for     review   of   an   order    of    the   Board   of

Immigration Appeals (“Board”) denying her motion to reconsider a

prior order of the Board denying a motion to reopen removal

proceedings.   We have reviewed the administrative record and find

no abuse of discretion in the Board’s order.                       See 8 C.F.R.

§ 1003.2(a) (2007) (standard of review); Jean v. Gonzales, 435 F.3d

475, 481, 482-83 (4th Cir. 2006) (same).              We therefore deny the

petition for review for the reasons stated by the Board.                   See In

Re: Essong Engoulou, No. A98-317-657 (B.I.A. June 18, 2007).                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                    - 2 -